Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant's response, filed 12 March 2021, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Status of Claims
Claims 1-20 are currently pending and have been examined.
Claims 1, 2, 4, 6, 8, 9, 11, 13, 15, 16, 18, and 20 have been amended.
Claims 1-20 have been rejected.

Priority
The instant application does not claim the benefit of priority under 35 U.S.C 119(e) or under 35 U.S.C. § 120, 121, or 365(c) to any prior applications. Accordingly, the effective filing date for the instant application is 25 Oct. 2017.


Objections
Claim 13 contains the following informality:
input the subset of patient profile is improper and should be input the subset of patient profiles.
Appropriate correction is required.





Claim Rejections - 35 USC § 112 
Examiner acknowledges that appropriate corrections to the claims for the previous 35 U.S.C. 112(b) rejections has been made and withdraws the rejections accordingly.

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 8, 12-13, 15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wicka et al. (US Patent Application No. 2015/0262499)[hereinafter Wicka] in view of Soyao et al. (US Patent Application No. 2015/0216413)[hereinafter Soyao] in further view of Srivastava, Measuring the effectiveness of the communication strategy by using Brand Score Technique - a practitioner Study, 20(3) Measuring Business Excellence 26-41 (Nov. 3, 2016)[hereinafter Srivastava] in further view of Joao (US Patent App No 2017/0011190)[hereinafter Joao]. 

As per claim 1, Wicka teaches on the following limitations of the claim: 
a method for outputting an engagement communicative strategy, the method comprising is taught in the Detailed Description in ¶ 0098 and ¶ 0152 (teaching on a system for determining an engagement communication strategy);
deploying, by the processor, the knowledge based system to a device implementing an interactive application is taught in the Detailed Description in ¶ 0066, ¶ 0084, and ¶ 0092-93 (teaching on an interactive program application for the knowledge based system deployed by a processor);
receiving, by the processor from the device implementing the interactive application, a request is taught in the Detailed Description in ¶ 0092-93, ¶ 0073-74, ¶ 0098, and ¶ 0101 (teaching on receiving an input (treated as synonymous to request) by the processor from the user device to interact with the interactive application);
the request being inputted by a user of the device is taught in the Detailed Description in ¶ 0092-93, ¶ 0073-74, ¶ 0098, and ¶ 0101 (teaching on receiving an input (treated as synonymous to request) from the user device to interactive with the interactive application);
inputting, by the processor, the patient profile, an engagement degree, and an engagement score to the knowledge based system is taught in the Detailed Description in ¶ 0092-93, ¶ 0058, ¶ 0097, ¶ 00107, ¶ 117-120, and ¶ 0149-0150 (teaching on the system inputting a patient profile, a patient engagement degree (here the progress score), and a patient engagement score (here the c-score) to the knowledge based system);
wherein the engagement degree is representative of a level of engagement of the entity in a patient engagement process, and is taught in the Detailed Description in ¶ 0107-108 and ¶ 0110  (teaching on the engagement degree (here the progress score) is the measure of the patient's need to change and desire to change);
executing, by the processor, the knowledge based system to determine the engagement communicative strategy associated with the entity based on the patient profile, the engagement degree, and the engagement score; and is taught in the Detailed Description in ¶ 0092-93, ¶ 0116, and ¶ 0149-152 (teaching on the system determining an engagement communication strategy (here a plan recommendation with a communication schedule) from a patient profile, a patient engagement degree, and a patient engagement score);       -AND-
outputting, by the processor, the engagement communicative strategy to the device implementing the interactive application, wherein the engagement communicative strategy specifies a communication scheme for the user to communicate with the entity is taught in the Detailed Description in ¶ 0098 and ¶ 0152 (teaching on outputting the engagement communication strategy (here a plan recommendation with a communication schedule) to the user application where the communication scheme specifies if the communication is focused on nutrition, fitness, weight management, purpose, or stress).
Wicka fails to teach the following limitation of claim 1. Soyao, however, does teach the following: 
receiving, by a processor, a patient authored text corpus is taught in the Detailed Description in ¶ 0085, ¶ 0090, ¶ 0152, and ¶ 0299 (teaching on receiving patient authored unstructured text);
receiving, by the processor, patient authored health data is taught in the Detailed Description in ¶ 0099, ¶ 0299, ¶ 0135, ¶ 0087, and ¶ 0108 (teaching on receiving patient authored structured health data (here weight data, symptoms/side effects, and "Health Quest" accomplishments));
training, by the processor, a communicative model based on the patient authored text corpus is taught in the Detailed Description in ¶ 0230-233 and ¶ 0283 (teaching on utilizing machine learning models (using training data from past patients) to generate a communication model for the patient (here patient needs, goals, and timing are the basis for the communication model));
generating, by the processor, a set of patient profiles based on the patient authored text corpus and the patient authored health data is taught in the Detailed Description in ¶ 0213-214 and ¶ 0231 (teaching on generating a group of patient profiles based on the patient authored text and patient health data);
constructing, by the processor, a knowledge based system based on the communicative model and the set of patient profiles, wherein the knowledge based system includes an inference engine and a knowledge base is taught in the Detailed Description in ¶ 0230-233 and ¶ 0283 (teaching on creating a model for a communication best practice solution for the patient wherein the inference engine (here the communication machine learned model) and a knowledge base (here other patients in the group with similar conditions, weights, health objectives, and/or any other suitable factor));
receiving ... a request for an engagement communicative strategy associated with an entity is taught in the Detailed Description in ¶ 0082 (teaching on receiving a request for a patient communication strategy from a provider (here the provider is a member of the patient's Circle of Support));
retrieving, by the processor, a patient profile of the entity from the set of patient profiles is taught in the Detailed Description in ¶ 0082 and ¶ 0213 (teaching on retrieving the patient profile for the requested patient from the group of profiles).
One having ordinary skill in the art would combine the communication strategy determination system of Wicka to receive analyzed patient authored text within a patient profile wherein the text is analyzed to determine an initial communication strategy of Soyao with the motivation of obtaining “a more holistic understanding of the full, real world, real time patient journey and experiences [which] could potentially improve the course and timing of patient care” (Soyao in the Background in ¶ 0008).
The combination of Wicka and Soyao fails to teach the following limitation of claim 1. Srivastava, however, does teach the following: 
the engagement score is representative of an effectiveness of a strategy to improve the level of engagement of the entity in the patient engagement process is taught in the § 8. 
One having ordinary skill in the art would combine the communication strategy determination system from a patient profile of Wicka and Soyao with the engagement score being representative of the effectiveness of a communication strategy of Srivastava with the motivation of better managing the effectiveness of different communication strategies and better understand how the strategy is performing within the contextual framework (Srivastava in the § 8. Results on p. 33). 
The combination of Wicka, Soyao, and Srivastava fails to teach the following limitation of claim 1. Joao, however, does teach the following: 
from a data source external to the processor, wherein the patient authored text corpus is structured text data is taught in the Summary in ¶ 0027, in the Detailed Description in ¶ 0277, ¶ 0166, and ¶ 0231 (teaching on receiving structured patient-entered data from external sources).
One having ordinary skill in the art would combine the communication strategy determination system from a patient profile of Wicka, Soyao, and Srivastava with the structured patient authored text input from a remote system of Joao because the “need to have accurate and/or up-to-date data and/or information, in providing healthcare services and/or healthcare-related services, cannot be emphasized enough” (Joao in the Background in ¶ 0003). 
As per claim 5, the combination of Wicka, Soyao Srivastava, and Joao discloses all of the limitations of claim 1. Wicka also discloses the following: 
the method of claim 1, wherein the engagement communicative strategy further specifies at least one of: the patient profile; the current engagement stage; a next engagement stage; the engagement degree; and the engagement score is taught in the Detailed Description in ¶ 0098 and ¶ 0152 (teaching on outputting the engagement communication 
wherein the communication scheme includes a suggestion of strategies for achieving the next engagement stage is taught in the Detailed Description in ¶ 0098 and ¶ 0152-154 (teaching on the system's communication scheme including recommendations/suggestions that the user redo the program (treated as synonymous to a progress stage failure) or change to a different plan or program (treated as synonymous to changing the engagement stage) within the selected goal or plan).
As per claim 6, the combination of Wicka, Soyao Srivastava, and Joao discloses all of the limitations of claim 1. Wicka also discloses the following:
inputting, by the processor, the subset of patient profiles, a set of engagement degree associated with the population, and a set of engagement scores associated with the population, to the knowledge based system is taught in the Detailed Description in ¶ 0092-93, ¶ 0058, ¶ 0097, ¶ 00107, ¶ 117-120, and ¶ 0149-0150 (teaching on the system inputting a patient profile, a patient engagement degree (here the progress score), and a patient engagement score (here the c-score) to the knowledge based system);
executing, by the processor, the knowledge based system to determine an engagement communicative strategy associated with the population; and is taught in the Detailed Description in ¶ 0092-93, ¶ 0116, and ¶ 0149-152 (teaching on the system determining a engagement communication strategy (here a plan recommendation with a communication schedule) from a patient profile, a patient engagement degree, and a patient engagement score); -AND-
outputting, by the processor, the engagement communicative strategy associated with the population, wherein the engagement communicative strategy specifies a communication scheme to communicate with the entities among the population is taught in the Detailed Description in ¶ 0098, ¶ 0152, and ¶ 0082 (teaching on outputting the engagement communication strategy (here a plan recommendation with a communication schedule) where the communication scheme specifies if the communication is focused on nutrition, fitness, weight management, purpose, or stress).
Wicka fails to teach the following; Soyao, however, does disclose:
the method of claim 1, further comprising: receiving, by the processor, a request for an engagement communicative strategy associated with a population is taught in the Detailed Description in ¶ 0229 and ¶ 0274-276 (teaching on a request from a user to view population information related to a communication strategy statistics); -AND-
retrieving, by the processor, a subset of patient profiles among the set of patient profiles, wherein the subset of patient profiles is associated with entities among the population is taught in the Detailed Description in ¶ 0229 and ¶ 0274-276 (teaching on aggregating analytics for patient data from a population of patient profiles and grouping said patient profiles associated with one another).
One having ordinary skill in the art would combine the communication strategy determination system of Wicka to process multiple patient profiles, aggregate the patient profiles, and create population based communication inferences of Soyao with the motivation of providing a mechanism wherein users “may discover … trends based on aggregated patient data, and provide these trends on an automated basis to Subscribers (e.g. patients, clients, health care professionals or partners)” (Soyao in the Detailed Description  in ¶ 0276).

As per claim 8, Wicka teaches on the following limitations of the claim: 
a system comprising: a memory configured to store a set of engagement instructions; a processor configured to be in communication with the memory, the processor being configured to execute the set of engagement instructions stored in the memory to is taught in the Detailed Description in ¶ 0098, ¶ 0152, and ¶ 0067-70 (teaching on a computer system with a processor coupled to a memory storing program instructions for determining an engagement communication strategy);
deploy the knowledge based system to a device implementing an interactive application is taught in the Detailed Description in ¶ 0066, ¶ 0084, and ¶ 0092-93 (teaching on an interactive program application for the knowledge based system deployed by a processor);
receive, from the device implementing the interactive application, a request is taught in the Detailed Description in ¶ 0092-93, ¶ 0073-74, ¶ 0098, and ¶ 0101 (teaching on receiving an input (treated as synonymous to request) by the processor from the user device to interact with the interactive application);
the request being inputted by a user of the device is taught in the Detailed Description in ¶ 0092-93, ¶ 0073-74, ¶ 0098, and ¶ 0101 (teaching on receiving an input (treated as synonymous to request) from the user device to interactive with the interactive application);
input the patient profile, an engagement degree, and an engagement score to the knowledge based system is taught in the Detailed Description in ¶ 0092-93, ¶ 0058, ¶ 0097, ¶ 00107, ¶ 117-120, and ¶ 0149-0150 (teaching on the system inputting a patient profile, a patient engagement degree (here the progress score), and a patient engagement score (here the c-score) to the knowledge based system);
wherein the engagement degree is representative of a level of engagement of the entity in a patient engagement process, and is taught in the Detailed Description in ¶ 0107-108 and ¶ 0110  (teaching on the engagement degree (here the progress score) is the measure of the patient's need to change and desire to change);
execute the knowledge based system to determine the engagement communicative strategy associated with the entity based on the patient profile, the engagement degree, and the engagement score; and is taught in the Detailed Description in ¶ 0092-93, ¶ 0116, and ¶ 0149-152 (teaching on the system determining an engagement communication strategy (here a plan recommendation with a communication schedule) from a patient profile, a patient engagement degree, and a patient engagement score); -AND-
output the engagement communicative strategy to the device implementing the interactive application, wherein the engagement communicative strategy specifies a communication scheme for the user to communicate with the entity is taught in the Detailed Description in ¶ 0098 and ¶ 0152 (teaching on outputting the engagement communication strategy (here a plan recommendation with a communication schedule) to the user application where the communication scheme specifies if the communication is focused on nutrition, fitness, weight management, purpose, or stress).
Wicka fails to teach the following limitation of claim 8. Soyao, however, does teach the following: 
receive a patient authored text corpus is taught in the Detailed Description in ¶ 0085, ¶ 0090, ¶ 0152, and ¶ 0299 (teaching on receiving patient authored unstructured text);
receive patient authored health data is taught in the Detailed Description in ¶ 0099, ¶ 0299, ¶ 0135, ¶ 0087, and ¶ 0108 (teaching on receiving patient authored structured health data (here weight data, symptoms/side effects, and "Health Quest" accomplishments));
train a communicative model based on the patient authored text corpus is taught in the Detailed Description in ¶ 0230-233 and ¶ 0283 (teaching on utilizing machine learning models (using training data from past patients) to generate a communication model for 
generate a set of patient profiles based on the patient authored text corpus and the patient authored health data is taught in the Detailed Description in ¶ 0213-214 and ¶ 0231 (teaching on generating a group of patient profiles based on the patient authored text and patient health data);
construct a knowledge based system based on the communicative model and the set of patient profiles, wherein the knowledge based system includes an inference engine and a knowledge base is taught in the Detailed Description in ¶ 0230-233 and ¶ 0283 (teaching on creating a model for a communication best practice solution for the patient wherein the inference engine (here the communication machine learned model) and a knowledge base (here other patients in the group with similar conditions, weights, health objectives, and/or any other suitable factor));
receive... a request for an engagement communicative strategy associated with an entity is taught in the Detailed Description in ¶ 0082 (teaching on receiving a request for a patient communication strategy from a provider (here the provider is a member of the patient's Circle of Support)); -AND-
retrieve a patient profile of the entity from the set of patient profiles is taught in the Detailed Description in ¶ 0082 and ¶ 0213 (teaching on retrieving the patient profile for the requested patient from the group of profiles).
One having ordinary skill in the art would combine the communication strategy determination system of Wicka to receive analyzed patient authored text within a patient profile wherein the text is analyzed to determine an initial communication strategy of Soyao with the motivation of obtaining “a more holistic 
The combination of Wicka and Soyao fails to teach the following limitation of claim 8. Srivastava, however, does teach the following: 
the engagement score is representative of an effectiveness of a strategy to improve the level of engagement of the entity in the patient engagement process is taught in the § 8. Results on p. 33 (teaching on the engagement score being an effectiveness score for communication engagement strategy).
One having ordinary skill in the art would combine the communication strategy determination system from a patient profile of Wicka and Soyao with the engagement score being representative of the effectiveness of a communication strategy of Srivastava with the motivation of better managing the effectiveness of different communication strategies and better understand how the strategy is performing within the contextual framework (Srivastava in the § 8. Results on p. 33). 
The combination of Wicka, Soyao, and Srivastava fails to teach the following limitation of claim 8. Joao, however, does teach the following: 
from a data source external to the processor, wherein the patient authored text corpus is structured text data is taught in the Summary in ¶ 0027, in the Detailed Description in ¶ 0277, ¶ 0166, and ¶ 0231 (teaching on receiving structured patient-entered data from external sources).
One having ordinary skill in the art would combine the communication strategy determination system from a patient profile of Wicka, Soyao, and Srivastava with the structured patient authored text input from a remote system of Joao because the “need to have accurate and/or up-to-date data and/or information, in providing healthcare services and/or healthcare-related services, cannot be emphasized enough” (Joao in the Background in ¶ 0003). 

the system of claim 8, wherein the engagement communicative strategy further specifies at least one of: the patient profile; the current engagement stage; a next engagement stage; the engagement degree; and the engagement score is taught in the Detailed Description in ¶ 0098 and ¶ 0152 (teaching on outputting the engagement communication strategy (here a plan recommendation with a communication schedule) where the communication scheme has stages of user progress); -AND-
wherein the communication scheme includes a suggestion of strategies for achieving the next engagement stage is taught in the Detailed Description in ¶ 0098 and ¶ 0152-154 (teaching on the system's communication scheme including recommendations/suggestions that the user redo the program (treated as synonymous to a progress stage failure) or change to a different plan or program (treated as synonymous to changing the engagement stage) within the selected goal or plan).
As per claim 13, the combination of Wicka, Soyao Srivastava, and Joao discloses all of the limitations of claim 8. Wicka also discloses the following:
input the subset of patient profile, a set of engagement degree associated with the population, and a set of engagement scores associated with the population, to the knowledge based system is taught in the Detailed Description in ¶ 0092-93, ¶ 0058, ¶ 0097, ¶ 00107, ¶ 117-120, and ¶ 0149-0150 (teaching on the system inputting a patient profile, a patient engagement degree (here the progress score), and a patient engagement score (here the c-score) to the knowledge based system);
execute the knowledge based system to determine an engagement communicative strategy associated with the population; and is taught in the Detailed Description in ¶ 0092-93, ¶ 
output the engagement communicative strategy associated with the population, wherein the engagement communicative strategy specifies a communication scheme to communicate with the entities among the population is taught in the Detailed Description in ¶ 0098, ¶ 0152, and ¶ 0082 (teaching on outputting the engagement communication strategy (here a plan recommendation with a communication schedule) where the communication scheme specifies if the communication is focused on nutrition, fitness, weight management, purpose, or stress).
Wicka fails to teach the following; Soyao, however, does disclose:
the system of claim 8, wherein the processor is further configured to: receive a request for an engagement communicative strategy associated with a population is taught in the Detailed Description in ¶ 0229 and ¶ 0274-276 (teaching on a request from a user to view population information related to a communication strategy statistics ); -AND-
retrieve a subset of patient profiles among the set of patient profiles, wherein the subset of patient profiles is associated with entities among the population is taught in the Detailed Description in ¶ 0229 and ¶ 0274-276 (teaching on aggregating analytics for patient data from a population of patient profiles and grouping said patient profiles associated with one another).
One having ordinary skill in the art would combine the communication strategy determination system of Wicka to process multiple patient profiles, aggregate the patient profiles, and create population based communication inferences of Soyao with the motivation of providing a mechanism wherein users “may 
As per claim 15, Wicka teaches on the following limitations of the claim: 
a computer program product for outputting an engagement communicative strategy, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processing element of a device to cause the device to is taught in the Detailed Description in ¶ 0098, ¶ 0152, and ¶ 0067-70 (teaching on a computer system with a processor coupled to a memory storing program instructions for determining an engagement communication strategy);
deploy the knowledge based system to a device implementing an interactive application is taught in the Detailed Description in ¶ 0066, ¶ 0084, and ¶ 0092-93 (teaching on an interactive program application for the knowledge based system deployed by a processor);
receive, from the device implementing the interactive application, a request is taught in the Detailed Description in ¶ 0092-93, ¶ 0073-74, ¶ 0098, and ¶ 0101 (teaching on receiving an input (treated as synonymous to request) by the processor from the user device to interact with the interactive application);
the request being inputted by a user of the device is taught in the Detailed Description in ¶ 0092-93, ¶ 0073-74, ¶ 0098, and ¶ 0101 (teaching on receiving an input (treated as synonymous to request) from the user device to interactive with the interactive application);
input the patient profile, an engagement degree, and an engagement score to the knowledge based system is taught in the Detailed Description in ¶ 0092-93, ¶ 0058, ¶ 0097, 
wherein the engagement degree is representative of a level of engagement of the entity in a patient engagement process, and is taught in the Detailed Description in ¶ 0107-108 and ¶ 0110  (teaching on the engagement degree (here the progress score) is the measure of the patient's need to change and desire to change);
execute the knowledge based system to determine the engagement communicative strategy associated with the entity based on the patient profile, the engagement degree, and the engagement score; and is taught in the Detailed Description in ¶ 0092-93, ¶ 0116, and ¶ 0149-152 (teaching on the system determining an engagement communication strategy (here a plan recommendation with a communication schedule) from a patient profile, a patient engagement degree, and a patient engagement score); -AND-
output the engagement communicative strategy to the device implementing the interactive application, wherein the engagement communicative strategy specifies a communication scheme for the user to communicate with the entity is taught in the Detailed Description in ¶ 0098 and ¶ 0152 (teaching on outputting the engagement communication strategy (here a plan recommendation with a communication schedule) to the user application where the communication scheme specifies if the communication is focused on nutrition, fitness, weight management, purpose, or stress).
Wicka fails to teach the following limitation of claim 15. Soyao, however, does teach the following: 
receive a patient authored text corpus is taught in the Detailed Description in ¶ 0085, ¶ 0090, ¶ 0152, and ¶ 0299 (teaching on receiving patient authored unstructured text);
receive patient authored health data is taught in the Detailed Description in ¶ 0099, ¶ 0299, ¶ 0135, ¶ 0087, and ¶ 0108 (teaching on receiving patient authored structured health data (here weight data, symptoms/side effects, and "Health Quest" accomplishments));
train a communicative model based on the patient authored text corpus is taught in the Detailed Description in ¶ 0230-233 and ¶ 0283 (teaching on utilizing machine learning models (using training data from past patients) to generate a communication model for the patient (here patient needs, goals, and timing are the basis for the communication model));
generate a set of patient profiles based on the patient authored text corpus and the patient authored health data is taught in the Detailed Description in ¶ 0213-214 and ¶ 0231 (teaching on generating a group of patient profiles based on the patient authored text and patient health data);
construct a knowledge based system based on the communicative model and the set of patient profiles, wherein the knowledge based system includes an inference engine and a knowledge base is taught in the Detailed Description in ¶ 0230-233 and ¶ 0283 (teaching on creating a model for a communication best practice solution for the patient wherein the inference engine (here the communication machine learned model) and a knowledge base (here other patients in the group with similar conditions, weights, health objectives, and/or any other suitable factor));
receive... a request for an engagement communicative strategy associated with an entity is taught in the Detailed Description in ¶ 0082 (teaching on receiving a request for a patient communication strategy from a provider (here the provider is a member of the patient's Circle of Support)); -AND-
retrieve a patient profile of the entity from the set of patient profiles is taught in the Detailed Description in ¶ 0082 and ¶ 0213 (teaching on retrieving the patient profile for the requested patient).
One having ordinary skill in the art would combine the communication strategy determination system of Wicka to receive analyzed patient authored text within a patient profile wherein the text is analyzed to determine an initial communication strategy of Soyao with the motivation of obtaining “a more holistic understanding of the full, real world, real time patient journey and experiences [which] could potentially improve the course and timing of patient care” (Soyao in the Background in ¶ 0008).
The combination of Wicka and Soyao fails to teach the following limitation of claim 15. Srivastava, however, does teach the following: 
the engagement score is representative of an effectiveness of a strategy to improve the level of engagement of the entity in the patient engagement process is taught in the § 8. Results on p. 33 (teaching on the engagement score being an effectiveness score for communication engagement strategy).
One having ordinary skill in the art would combine the communication strategy determination system from a patient profile of Wicka and Soyao with the engagement score being representative of the effectiveness of a communication strategy of Srivastava with the motivation of better managing the effectiveness of different communication strategies and better understand how the strategy is performing within the contextual framework (Srivastava in the § 8. Results on p. 33). 
The combination of Wicka, Soyao, and Srivastava fails to teach the following limitation of claim 15. Joao, however, does teach the following: 
from a data source external to the processor, wherein the patient authored text corpus is structured text data is taught in the Summary in ¶ 0027, in the Detailed Description in ¶ 
One having ordinary skill in the art would combine the communication strategy determination system from a patient profile of Wicka, Soyao, and Srivastava with the structured patient authored text input from a remote system of Joao because the “need to have accurate and/or up-to-date data and/or information, in providing healthcare services and/or healthcare-related services, cannot be emphasized enough” (Joao in the Background in ¶ 0003). 
As per claim 19, the combination of Wicka, Soyao Srivastava, and Joao discloses all of the limitations of claim 15. Wicka also discloses the following: 
the computer program product of claim 15, wherein the engagement communicative strategy further specifies at least one of: the patient profile; the current engagement stage; a next engagement stage; the engagement degree; and the engagement score is taught in the Detailed Description in ¶ 0098 and ¶ 0152 (teaching on outputting the engagement communication strategy (here a plan recommendation with a communication schedule) where the communication scheme has stages of user progress); -AND-
wherein the communication scheme includes a suggestion of strategies for achieving the next engagement stage is taught in the Detailed Description in ¶ 0098 and ¶ 0152-154 (teaching on the system's communication scheme including recommendations/suggestions that the user redo the program (treated as synonymous to a progress stage failure) or change to a different plan or program (treated as synonymous to changing the engagement stage) within the selected goal or plan). 
As per claim 20, the combination of Wicka, Soyao Srivastava, and Joao discloses all of the limitations of claim 15. Wicka also discloses the following:
input the subset of patient profiles, a set of engagement degree associated with the population, and a set of engagement scores associated with the population, to the knowledge based system is taught in the Detailed Description in ¶ 0092-93, ¶ 0058, ¶ 0097, ¶ 00107, ¶ 117-120, and ¶ 0149-0150 (teaching on the system inputting a patient profile, a patient engagement degree (here the progress score), and a patient engagement score (here the c-score) to the knowledge based system);
execute the knowledge based system to determine an engagement communicative strategy associated with the population; and is taught in the Detailed Description in ¶ 0092-93, ¶ 0116, and ¶ 0149-152 (teaching on the system determining a engagement communication strategy (here a plan recommendation with a communication schedule) from a patient profile, a patient engagement degree, and a patient engagement score); -AND-
output the engagement communicative strategy associated with the population, wherein the engagement communicative strategy specifies a communication scheme to communicate with the entities among the population is taught in the Detailed Description in ¶ 0098, ¶ 0152, and ¶ 0082 (teaching on outputting the engagement communication strategy (here a plan recommendation with a communication schedule) where the communication scheme specifies if the communication is focused on nutrition, fitness, weight management, purpose, or stress).
Wicka fails to teach on the following; Soyao, however, does disclose:
the computer program product of claim 15, wherein the program instructions are further executable by the processing element of the device to cause the device to: receive a request for an engagement communicative strategy associated with a population is taught in the Detailed Description in ¶ 0229 and ¶ 0274-276 (teaching on a request from a user to view population information related to a communication strategy statistics ); -AND-
retrieve a subset of patient profiles among the set of patient profiles, wherein the subset of patient profiles is associated with entities among the population is taught in the Detailed Description in ¶ 0229 and ¶ 0274-276 (teaching on aggregating analytics for patient data from a population of patient profiles and grouping said patient profiles associated with one another).
One having ordinary skill in the art would combine the communication strategy determination system of Wicka to process multiple patient profiles, aggregate the patient profiles, and create population based communication inferences of Soyao with the motivation of providing a mechanism wherein users “may discover … trends based on aggregated patient data, and provide these trends on an automated basis to Subscribers (e.g. patients, clients, health care professionals or partners)” (Soyao in the Detailed Description  in ¶ 0276).

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wicka et al. (US Patent Application No. 2015/0262499)[hereinafter Wicka] in view of Soyao et al. (US Patent Application No. 2015/0216413)[hereinafter Soyao] in further view of Srivastava, Measuring the effectiveness of the communication strategy by using Brand Score Technique - a practitioner Study, 20(3) Measuring Business Excellence 26-41 (Nov. 3, 2016)[hereinafter Srivastava] in further view of Joao (US Patent App No 2017/0011190)[hereinafter Joao] in further view of Friedman et al., Natural language processing: State of the art and prospects for significant progress, a workshop sponsored by the National Library of Medicine, 46 J of Biomedical Informatics 765-773 (June 25, 2013) [hereinafter Friedman].
As per claim 3, the combination of Wicka, Soyao Srivastava, and Joao discloses all of the limitations of claim 1. Wicka also discloses the following:
the method of claim 1, further comprising: determining, by the processor, whether the patient authored text corpus is received for the first time is taught in the Detailed Description in ¶ 0110 (teaching on the system recognizing the updating patient data when 
Wicka fails to teach the following; Friedman, however, does disclose:
in response to the patient authored text corpus being received for the first time, annotating, by the processor, the patient authored text corpus based on a health behavior model and a communicative taxonomy to generate annotated text data; storing, by the processor, the annotated text data in a knowledge database is taught in the § 2.2. Statistics-focused approaches on p. 767-768 (teaching on annotating unstructured data to create language tokens for natural language processing utilizing health behavior model (here health relevant relations between words) and communication taxonomy (here part of speech tagging, named-entity recognition, parsing, and extraction) wherein the annotations can be used to train a machine learning model); -AND-
in response to the patient authored text corpus not being received for the first time, retrieving, by the processor, the annotated text data from the knowledge database wherein training the communicative model includes training the communicative model using the annotated text data is taught in the § 3.2.2. Lynette Hirshman (The MITRE Corporation): ‘‘Scaling the data wall’’ on p. 769 (teaching on adding the newly acquired annotated patient data to the training set to update and improve the natural language processing model).
One having ordinary skill in the art would combine the communication strategy determination system of Wicka to include a natural language processing system utilizing health behavior model and communication taxonomy to create annotated text for input in a machine learning model of Friedman because “natural language processing (NLP) is crucial for advancing healthcare because it is needed to transform relevant information locked in text into structured data that can be used by computer processes aimed at improving patient care and advancing medicine” (Friedman in the Abstract on p. 765).

the system of claim 8, wherein the processor is further configured to: determine whether the patient authored text corpus is received for the first time is taught in the Detailed Description in ¶ 0110 (teaching on the system recognizing the updating patient data when new patient data is entered - it is necessarily implied that the system recognizes new data as the same data would result in no change to the scores).
Wicka fails to teach the following; Friedman, however, does disclose:
in response to the patient authored text corpus being received for the first time, annotate the patient authored text corpus based on a health behavior model and a communicative taxonomy to generate annotated text data; store in a knowledge database is taught in the § 2.2. Statistics-focused approaches on p. 767-768 (teaching on annotating unstructured data to create language tokens for natural language processing utilizing health behavior model (here health relevant relations between words) and communication taxonomy (here part of speech tagging, named-entity recognition, parsing, and extraction) wherein the annotations can be used to train a machine learning model); -AND-
in response to the patient authored text corpus not being received for the first time, retrieve the annotated text data from the knowledge database wherein training the communicative model includes training the communicative model using the annotated text data is taught in the § 3.2.2. Lynette Hirshman (The MITRE Corporation): ‘‘Scaling the data wall’’ on p. 769 (teaching on adding the newly acquired annotated patient data to the training set to update and improve the natural language processing model).
One having ordinary skill in the art would combine the communication strategy determination system of Wicka to include a natural language processing system utilizing health behavior model and communication 
As per claim 17, the combination of Wicka, Soyao Srivastava, and Joao discloses all of the limitations of claim 15. Wicka also discloses the following:
the computer program product of claim 15, wherein the program instructions are further executable by the processing element of the device to cause the device to: determine whether the patient authored text corpus is received for the first time is taught in the Detailed Description in ¶ 0110 (teaching on the system recognizing the updating patient data when new patient data is entered - it is necessarily implied that the system recognizes new data as the same data would result in no change to the scores).
Wicka fails to teach the following; Friedman, however, does disclose:
in response to the patient authored text corpus being received for the first time: annotate the patient authored text corpus based on a health behavior model and a communicative taxonomy to generate annotated text data; store the annotated text data in a knowledge database is taught in the § 2.2. Statistics-focused approaches on p. 767-768 (teaching on annotating unstructured data to create language tokens for natural language processing utilizing health behavior model (here health relevant relations between words) and communication taxonomy (here part of speech tagging, named-entity recognition, parsing, and extraction) wherein the annotations can be used to train a machine learning model);  -AND- 
in response to the patient authored text corpus not being received for the first time: retrieve the annotated text data from the knowledge database; wherein training the communicative model includes training the communicative model using the annotated text data is taught in the § 3.2.2. Lynette Hirshman (The MITRE Corporation): ‘‘Scaling the data wall’’ on p. 769 (teaching on adding the newly acquired annotated patient data to the training set to update and improve the natural language processing model).
One having ordinary skill in the art would combine the communication strategy determination system of Wicka to include a natural language processing system utilizing health behavior model and communication taxonomy to create annotated text for input in a machine learning model of Friedman because “natural language processing (NLP) is crucial for advancing healthcare because it is needed to transform relevant information locked in text into structured data that can be used by computer processes aimed at improving patient care and advancing medicine” (Friedman in the Abstract on p. 765).

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wicka et al. (US Patent Application No. 2015/0262499)[hereinafter Wicka] in view of Soyao et al. (US Patent Application No. 2015/0216413)[hereinafter Soyao] in further view of Srivastava, Measuring the effectiveness of the communication strategy by using Brand Score Technique - a practitioner Study, 20(3) Measuring Business Excellence 26-41 (Nov. 3, 2016)[hereinafter Srivastava] in further view of Joao (US Patent App No 2017/0011190)[hereinafter Joao] in further view of Friedman et al., Natural language processing: State of the art and prospects for significant progress, a workshop sponsored by the National Library of Medicine, 46 J of Biomedical Informatics 765-773 (June 25, 2013) [hereinafter Friedman] in further view of Seth M. Noar, PhD., A Health Educator’s Guide to Theories of Health Behavior, 24(1) Int’l. Quarterly of Community Health Education 75-92 (2005)[hereinafter Noar].
As per claim 2, the combination of Wicka, Soyao Srivastava, and Joao discloses all of the limitations of claim 1. Wicka also teaches:
the method of claim 1, further comprising: executing, by the processor, a set of executable code stored in a memory to perform is taught in the Detailed Description in ¶ 0098, ¶ 0152, 
Wicka, Soyao Srivastava, and Joao fail to teach the following; Friedman, however, does disclose:
identifying, according to the set of instructions stored in the memory, a communication taxonomy among a plurality of communication taxonomies is taught in the 2.3. Linguistics-focused approaches, 2.3.1. Sergei Nirenburg (University of Maryland, Baltimore County) on p. 768 (teaching on selecting a statistical/probabilistic-based, knowledge/rule-based, hybrid-based  taxonomy model to achieve the best interpretation success);
annotating, by the processor, the patient authored text corpus based on the particular health behavior model and the identified communicative taxonomy to generate annotated text data; and is taught in the § 2.2. Statistics-focused approaches on p. 767-768 (teaching on annotating unstructured data to create language tokens for natural language processing utilizing health behavior model (here health relevant relations between words) and communication taxonomy (here part of speech tagging, named-entity recognition, parsing, and extraction)); -AND-
performing a supervised machine learning technique to train the communicative model using the annotated text data as training data is taught in the § 2.2. Statistics-focused approaches on p. 767-768 (teaching on the annotations being used to train supervised machine learning model).
One having ordinary skill in the art would combine the communication strategy determination system of Wicka, Soyao Srivastava, and Joao to include a natural language processing system utilizing health behavior model and communication taxonomy to create annotated text for input in a machine learning model of Friedman because “natural language processing (NLP) is crucial for advancing healthcare because it is 
Wicka, Soyao Srivastava, Joao, and Friedman fail to teach the following; Noar, however, does disclose:
selecting, based on selection criteria indicated by the set of instructions, a particular health behavior change model from a plurality of health behavior change models stored in the memory is taught in the § How Does One Choose a Theory? On p. 84-88 (teaching on selecting a particular health behavior change model from a plurality of health behavior change models).
One having ordinary skill in the art would combine the communication strategy determination system of Wicka, Soyao Srivastava, Joao, and Friedman to include the selection of a health behavior change model with the motivation of selecting the “most fruitful theory for one’s health promotion efforts” (Noar in the the § How Does One Choose a Theory? On p. 84).
As per claim 9, the combination of Wicka, Soyao and Srivastava discloses all of the limitations of claim 8. Wicka also teaches:
the system of claim 8, wherein the processor is further configured to:  execute a set of executable code stored in a memory to is taught in the Detailed Description in ¶ 0098, ¶ 0152, and ¶ 0067-70 (teaching on a computer system with a processor coupled to a memory storing program instructions for determining an engagement communication strategy).
Wicka, Soyao Srivastava, and Joao fail to teach the following; Friedman, however, does disclose:
identify, according to the set of instructions stored in the memory, a communication taxonomy among a plurality of communication taxonomies is taught in the 2.3. Linguistics-focused approaches, 2.3.1. Sergei Nirenburg (University of Maryland, Baltimore County) 
annotate the patient authored text corpus based on the particular health behavior model and the identified communicative taxonomy to generate annotated text data; and is taught in the § 2.2. Statistics-focused approaches on p. 767-768 (teaching on annotating unstructured data to create language tokens for natural language processing utilizing health behavior model (here health relevant relations between words) and communication taxonomy (here part of speech tagging, named-entity recognition, parsing, and extraction)); -AND-
performing a supervised machine learning technique to train the communicative model using the annotated text data as training data is taught in the § 2.2. Statistics-focused approaches on p. 767-768 (teaching on the annotations being used to train supervised machine learning model).
One having ordinary skill in the art would combine the communication strategy determination system of Wicka, Soyao Srivastava, and Joao to include a natural language processing system utilizing health behavior model and communication taxonomy to create annotated text for input in a machine learning model of Friedman because “natural language processing (NLP) is crucial for advancing healthcare because it is needed to transform relevant information locked in text into structured data that can be used by computer processes aimed at improving patient care and advancing medicine” (Friedman in the Abstract on p. 765).
Wicka, Soyao Srivastava, Joao, and Friedman fail to teach the following; Noar, however, does disclose:
select, based on selection criteria indicated by the set of instructions, a particular health behavior change model from a plurality of health behavior change models stored in the memory is taught in the § How Does One Choose a Theory? On p. 84-88 (teaching on 
One having ordinary skill in the art would combine the communication strategy determination system of Wicka, Soyao Srivastava, Joao, and Friedman to include the selection of a health behavior change model with the motivation of selecting the “most fruitful theory for one’s health promotion efforts” (Noar in the the § How Does One Choose a Theory? On p. 84).
As per claim 16, the combination of Wicka, Soyao and Srivastava discloses all of the limitations of claim 15. Wicka also teaches:
the computer program product of claim 15, wherein the program instructions are further executable by the processing element of the device to cause the device to execute a set of executable code stored in a memory to is taught in the Detailed Description in ¶ 0098, ¶ 0152, and ¶ 0067-70 (teaching on a computer system with a processor coupled to a memory storing program instructions for determining an engagement communication strategy).
Wicka, Soyao Srivastava, and Joao fail to teach the following; Friedman, however, does disclose:
identify, according to the set of instructions stored in the memory, a communication taxonomy among a plurality of communication taxonomies is taught in the 2.3. Linguistics-focused approaches, 2.3.1. Sergei Nirenburg (University of Maryland, Baltimore County) on p. 768 (teaching on selecting a statistical/probabilistic-based, knowledge/rule-based, hybrid-based  taxonomy model to achieve the best interpretation success);
annotate the patient authored text corpus based on the particular health behavior model and the identified communicative taxonomy to generate annotated text data; and is taught in the § 2.2. Statistics-focused approaches on p. 767-768 (teaching on annotating unstructured data to create language tokens for natural language processing utilizing 
perform a supervised machine learning technique to train the communicative model using the annotated text data as training data is taught in the § 2.2. Statistics-focused approaches on p. 767-768 (teaching on the annotations being used to train supervised machine learning model).
One having ordinary skill in the art would combine the communication strategy determination system of Wicka, Soyao Srivastava, and Joao to include a natural language processing system utilizing health behavior model and communication taxonomy to create annotated text for input in a machine learning model of Friedman because “natural language processing (NLP) is crucial for advancing healthcare because it is needed to transform relevant information locked in text into structured data that can be used by computer processes aimed at improving patient care and advancing medicine” (Friedman in the Abstract on p. 765).
Wicka, Soyao Srivastava, Joao, and Friedman fail to teach the following; Noar, however, does disclose:
select, based on selection criteria indicated by the set of instructions, a particular health behavior change model from a plurality of health behavior change models stored in the memory is taught in the § How Does One Choose a Theory? On p. 84-88 (teaching on selecting a particular health behavior change model from a plurality of health behavior change models).
One having ordinary skill in the art would combine the communication strategy determination system of Wicka, Soyao Srivastava, Joao, and Friedman to include the selection of a health behavior change model with the motivation of selecting the “most fruitful theory for one’s health promotion efforts” (Noar in the § How Does One Choose a Theory? On p. 84).


s 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wicka et al. (US Patent Application No. 2015/0262499)[hereinafter Wicka] in view of Soyao et al. (US Patent Application No. 2015/0216413)[hereinafter Soyao] in further view of Srivastava, Measuring the effectiveness of the communication strategy by using Brand Score Technique - a practitioner Study, 20(3) Measuring Business Excellence 26-41 (Nov. 3, 2016)[hereinafter Srivastava] in further view of Joao (US Patent App No 2017/0011190)[hereinafter Joao] in further view of Munro et al. (US Patent No 10,127,214)[hereinafter Munro]. 
As per claim 4, the combination of Wicka, Soyao Srivastava, and Joao discloses all of the limitations of claim 1. Wicka also discloses the following: 
the method of claim 1, further comprising: receiving, by the processor, new patient authored text corpus; receiving, by the processor, new patient authored health data; updating, by the processor, the sets of patient profiles based on the new patient authored text corpus and the new patient authored health data; and updating, by the processor, the knowledge based system using the retrained communicative model and the updated patient profiles is taught in the Detailed Description in ¶ 0110 (teaching on the system recognizing the updated patient data when new patient data is entered - it is necessarily implied that the system recognizes new data as the same data would result in no change to the scores).
Wicka, Soyao Srivastava, and Joao fail to teach the following; Munro, however, does disclose:
retraining, by the processor, the communicative model based on the new patient authored text corpus is taught in the Detailed Description in col 37 lines 56-67 (teaching on retraining the language model when updated information is received).
One having ordinary skill in the art would combine the communication strategy determination system of Wicka, Soyao Srivastava, and Joao to include retraining the model when new information is received of 
As per claim 11, the combination of Wicka, Soyao Srivastava, and Joao discloses all of the limitations of claim 8. Wicka also discloses the following: 
the system of claim 8, wherein the processor is further configured to: receive new patient authored text corpus; receive new patient authored health data; update the set of patient profiles based on the new patient authored text corpus and the new patient authored health data; and update the knowledge based system using the retrained communicative model and the updated patient profiles is taught in the Detailed Description in ¶ 0110 (teaching on the system recognizing the updated patient data when new patient data is entered - it is necessarily implied that the system recognizes new data as the same data would result in no change to the scores).
Wicka, Soyao Srivastava, and Joao fail to teach the following; Munro, however, does disclose:
retrain the communicative model based on the new patient authored text corpus is taught in the Detailed Description in col 37 lines 56-67 (teaching on retraining the language model when updated information is received).
One having ordinary skill in the art would combine the communication strategy determination system of Wicka, Soyao Srivastava, and Joao to include retraining the model when new information is received of Munro with the motivation of simply retraining with the updated data “rather than generate a completely new model” so that the system may continuously be “revising or discovering new topics, modifying or creating new rules, or modifying the ontology structure to account for the updated data” (Munro in the Detailed Description in col 37 lines 56-61). 

the computer program product of claim 15, wherein the program instructions are further executable by the processing element of the device to cause the device to: receive new patient authored text corpus; receive new patient authored health data; update the set of patient profiles based on the new patient authored text corpus and the new patient authored health data; and update the knowledge base using the retrained communicative model and the updated patient profiles is taught in the Detailed Description in ¶ 0110 (teaching on the system recognizing the updating patient data when new patient data is entered - it is necessarily implied that the system recognizes new data as the same data would result in no change to the scores).
Wicka, Soyao Srivastava, and Joao fail to teach the following; Munro, however, does disclose:
retrain the communicative model based on the new patient authored text corpus is taught in the Detailed Description in col 37 lines 56-67 (teaching on retraining the language model when updated information is received).
One having ordinary skill in the art would combine the communication strategy determination system of Wicka, Soyao Srivastava, and Joao to include retraining the model when new information is received of Munro with the motivation of simply retraining with the updated data “rather than generate a completely new model” so that the system may continuously be “revising or discovering new topics, modifying or creating new rules, or modifying the ontology structure to account for the updated data” (Munro in the Detailed Description in col 37 lines 56-61). 

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wicka et al. (US Patent Application No. 2015/0262499)[hereinafter Wicka] in view of Soyao et al. (US Patent Application No. 2015/0216413)[hereinafter Soyao] in further view of Srivastava, Measuring the effectiveness of the communication strategy by using Brand Score Technique - a practitioner Study, 20(3) Measuring Business Excellence 26-41 (Nov. 3, 2016)[hereinafter Srivastava] in further view of Joao (US Patent App No 2017/0011190)[hereinafter Joao] in further view of Kreuter and Wray, Tailed and Targest Health communication: Strategies for Enhancing Information Relevance, 27(Supp 3) Am J Health Behavior S227-S232 (2003)[hereinafter Kreuter].
As per claim 7, the combination of Wicka, Soyao Srivastava, and Joao discloses all of the limitations of claim 6. Wicka, Soyao Srivastava, and Joao fail to teach the following; Kreuter, however, does disclose:
the method of claim 6, wherein the communication scheme to communicate with the entities among the population includes a suggestion to prioritize communication with particular entities among the population is taught in the on p. S228 col 1 ¶ 2 - col 2 ¶ 1 (teaching on a system for prioritizing communication distribution to only individuals within a certain population group (here referred to as targeted messages)).
One having ordinary skill in the art would combine the communication strategy determination system of Wicka, Soyao Srivastava, and Joao to include a suggestion to prioritize communication with particular entities among the population of Kreuter because “health communication programs and materials that success in making information relevant to their intended audience will be more effective that those that do not” (Kreuter in the Abstract on p. S227).
As per claim 14, the combination of Wicka, Soyao Srivastava, and Joao discloses all of the limitations of claim 13. Wicka, Soyao Srivastava, and Joao fail to teach the following; Kreuter, however, does disclose:
the system of claim 13, wherein the communication scheme to communicate with the entities among the population includes a suggestion to prioritize communication with particular entities among the population is taught in the on p. S228 col 1 ¶ 2 - col 2 ¶ 1 (teaching on a system for prioritizing communication distribution to only individuals within a certain population group (here referred to as targeted messages)).
.

Response to Arguments
Applicant's arguments filed 12 March 2021 for claims 1-20 with respect to 35 USC § 101 have been fully considered and are persuasive in part. Under the Subject Matter Eligibility Test for Products and Processes, patent eligible subject matter must be analyzed following a two-step test – first, the examiner must see if the claimed invention is directed towards a process, machine, manufacture, or composition of matter – the claimed invention is directed towards a system, method, and non-transitory, computer readable medium and therefore are directed towards a statutory categories. Second, the examiner must analyze if the claims are directed towards a judicial exception. While the claimed invention does contain claim language directed towards a mental process (MPEP § 2106.04(a)(2)(III)(B) citing the abstract idea grouping for mental processes with or without physical aid), the claims qualify as eligible subject matter.
The claims recite in part a communicative model wherein said model is trained using patient authored text data, is used in the generation of a knowledge system for recommending an engagement communicative strategy, and is iteratively adjusted with new patient authored text data. The generation and use of a communicative model and adjusting said model with historical training data are meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment (see MPEP § 2106.05(e)). Therefore, claims 1-20 are subject matter eligible.
Examiner acknowledges that appropriate corrections to the claims for the previous 35 U.S.C. 112(b) rejections has been made and withdraws the rejections accordingly.


Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN JACKSON whose telephone number is (571) 272-5389 and fax number is (571) 273-1626. The examiner can normally be reached on Monday – Thursday, 6:30 AM - 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 



/J.L.J./ Examiner, Art Unit 3626

/EVANGELINE BARR/
Primary Examiner, Art Unit 3626